Title: To James Madison from William Jarvis, 18 October 1804 (Abstract)
From: Jarvis, William
To: Madison, James


18 October 1804, Lisbon. Notes that his last letter [14 Oct. 1804], “of which the foregoing is a Copy, was conveyed by the Brig Superior, Captain Wallington, via Philadelphia.” Now revisits some subjects he did not have time to treat in detail in that letter.
“I am inclined to think that the Providor Mor had received some instructions from this Government regarding the frigate; the moment I went in and the introductory salutations were over, without waiting for me to mention the subject of my Visit, he assured me that unless some new cases had occurred on board the frigate, she should have Prattic the next day. I beleive the Frigate was somewhat more severely dealt with in consequence of a Deception having been practised on the Health Office by the British Sloop of War Sophie.” The British commander stated that no disease existed at Gibraltar when he left, “that he had no sick on board & that he had not boarded any Vessels on his passage.” After the ship obtained pratique, “the Pilot informed the Health Officers that a Danish Vessel was boarded in the Offing from the streights, that there was several sick on board & advices were received that the yellow fever had broken out at Gibralter with considerable Violence two or three days anterior to the day he sailed.” Jarvis was “highly pleased with the conduct of Captain Barron,” who insisted that his ship be inspected thoroughly by health officials to verify his own statement. Believes the frigate’s quarantine was due to reports of disease at Gibraltar and Cádiz, “to both of which Ports they knew he had been,” rather than “to please the Moors.” Believes if the Portuguese were to favor anyone in the case of war between the United States and Morocco, it would be the Moors. “They certainly dread the Moors more than all the Barbary Powers beside & discover more solicitude to continue at Peace with them.” A Portuguese warship “runs between here & Tangier 3 or 4 times a year & generally carries valuable presents from the Prince to the Emperor.” “This line of conduct has been closely pursued ever since the last War (a great number of years ago) between the two Countries & originated … in the great annoyance the Sallee Corsairs gave the trade of this Kingdom: and is continued altho: the Moorish Navy has dwindled into insignificance, partly from the same reason, but more … from the necessity of the intercourse for the supply of this City & all the southern Ports of Portugal with fresh Beef the supplies of Cattle from May to October being altogether drawn from Morocco. This Government also always has the preference of the Wheat the Emperor chooses to sell out of his taxes, this article being paid in Kind.” Believes Portuguese partiality would not prevent them from extending to U.S. warships “an hospitable Reception & … all supplies & protection that We could reasonably claim according to a liberal & fair construction of the Law of Nations.” Doubts that “Gun powder, which is locked up in the Government Magazines & entirely under its controul,… would willingly, if at all, be supplied; yet … the Moors wants of this article would be satisfied secretly if not openly.” The Moors might also be supplied free with naval stores “if their demands were not unreasonably large,” while U.S. vessels would “be allowed the unmolested privilidge of purchasing what We wanted.” The Portuguese government supplied the Moorish ships at Lisbon with “only one & a half o⟨r⟩ two Tons Cordage & painted their Vessels & this they did without priming. As the Hull of the small one was much out of repair & her bottom covered with long grass … the Government got off remarkably cheap.” Does not know if they were supplied with gunpowder and may be unable to obtain such information. “I feel a great security in a friendly Reception of our flag, from the natural ability & cultivated & enlightened understanding of Mr. de Araujo: and his manners and general character makes him more likely to increase in favour & power than otherwise. He is easy of access, attentive to the duties of his Office, of an agreeable address,… with a firm decided disposition. He is unquestionably the most popular minister that has been in Office since I have been here; but it is understood that some persons high in Office are not his cordial friends. The two Moors sailed from here yesterday in the afternoon & I learn have proceeded direct for Sallee. Capt Barron sailed the preceding day.” Barron will proceed to Tangier and perhaps to Sallé to investigate or intercept the Moorish vessels and their prizes should they have captured any U.S. vessels. “Captain B’s object in taking Provisions here & filling his Water Casks was to enable him to cruise Some time yet in the Atlantick, if found necessary.” Jarvis paid his Jewish informant as little as he possibly could since “his information was of very little consequence.” “The advices by the last packet wear much less the appearance of Hostilities between G Britain & Spain than by the preceding: but it is confidently asserted that the Courier which came from England & went to Madrid four days Since carries demands which if not satisfactori⟨ly⟩ complied with, War will be the inevitable consequence. It is stated that an explanation is required as to the object of equipping the Navy & a desire to stop, that the debts due to British Merchants be immediately paid & that Minorca be delivered up immediately to the English. The latter seems improbable, but if in any shape correct I should suppose it mu⟨s⟩t be cloaked under the pretence of holding it during the War, as a guarantie for the Pacifick intentions of Spain, or in the way of purchase & the purchase money to be paid to the British Merchants.”
“A report is also in circulation that an engagement has taken place off Cape St Mary’s between four Spanish & four English Frigates, in which one of the former was blown up & the other three taken.” Doubts the report. “A War between Spain & England would be a favourable circumstance for Us at this time, as it would probably render the Spanish Government more disposed to do us justice, than they seem to be at present.” Forwards a letter from Pinckney and one to Robert Smith from Samuel Barron.
 